ARNOLD, Judge.
Defendant brings forward two related assignments of error. First, defendant contends that the trial court erred in allowing plaintiff to testify that he previously had done some work for defendant on a scoreboard in Richmond on a “time basis,” and that there had been no limit on the amount he could recover for work done on that project. Defendant argues that the testimony was not relevant since there was no showing that the Richmond contract was substantially identical to the present contract. In fact, plaintiff testified on cross-examination that the Richmond contract only involved scoreboard maintenance. Defendant argues that the admission of this testimony was prejudicial because it tended to confuse the jury. Second, defendant contends that the court erred in admitting testimony by the plaintiff regarding the existence and the amount of cost overruns and losses sustained by plaintiff on the contract for the original construction of the scoreboard console in Portland, Maine, and the fact that plaintiff had borrowed money personally to keep his business going. Defendant argues that this testimony lacked sufficient probative value to overcome its inflammatory effect upon the jury. We disagree.
Ordinarily, evidence of all the facts and circumstances surrounding the parties at the time of the making of a contract which are necessary to be known to properly understand their conduct and motives is relevant and admissible. McCorkle v. Beatty, 226 N.C. 338, 38 S.E. 2d 102 (1946). Evidence is relevant if it has any logical tendency, however slight, to prove or disprove the existence of a material fact in the case. Martin v. Amusements of America, Inc., 38 N.C. App. 130, 247 S.E. 2d 639, disc. rev. denied, 296 N.C. 106, 249 S.E. 2d 804 (1978). Relevant evidence will not be excluded simply because it may tend to prejudice the opponent or excite sympathy with the jury for the cause of the party offering it. 1 Brandis, North Carolina Evidence Sec. 80 (2d Rev. Ed. 1982).
*339Applying these principles, we conclude that the challenged portions of plaintiffs testimony were relevant and admissible since they had a logical tendency to prove the existence and terms of an express oral contract and the reasonable value of the services rendered on the project in question, and to show plaintiff’s motive in insisting on certain terms in the contract. Plaintiff’s failure to prove an express oral contract on an unlimited price basis should have no effect upon the determination of relevance; however, it does tend to show that the jury was not influenced by the admission of the testimony to defendant’s prejudice.
No error.
Judges Becton and Phillips concur.